DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed January 21, 2021 has been considered.
The information referred to in the IDS filed September 30, 2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al (4365836).

Regarding claim 11, note the reclining linkage and the footrest linkage are decoupled.  See Figures 3, 7 and 9.
Regarding claim 19, note the upper rearmost back member (24d or 26d) extends between upper portions of the arms.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (4365836) in view of Garland et al (20160302573).
The primary reference shows all claimed features of the instant invention with the exception of the seat being moved forward of its TV position between “about” 8 and 10 inches in the fully reclined position.
In the primary reference, note a wall-proximity reclining seating unit, comprising: a frame (24a, 24b, 24h, 24d, 24i, 26d) having a back member (24d or 26d) and a pair of arms (24a, 24b, 24h), the back member extending between the arms; a backrest (20a); a seat (20b, 26a-26c) having a seat frame (26a-26c); a first footrest (38); a reclining mechanism (28, 47, 32, 30, 34, 36a-26e) connected between the frame, backrest, seat, and first footrest, the reclining mechanism comprising a series of pivotally interconnected links and configured to move the seating unit between: (a) an upright position (Figure 3), in which the backrest is disposed at a first generally upright backrest angle, the seat is disposed at a first generally horizontal seat angle, and the first footrest is retracted below a forward portion of the seat; (b) a TV position (Figure 7), in which the backrest substantially maintains the first backrest angle, the seat 
Regarding claim 2, note the reclining linkage and the footrest linkage are decoupled.  See Figures 3, 7 and 9.
The secondary reference teaches configuring a seating unit with a seat that is moved forward of its TV position (Figure 2) between “about” 8 and 10 inches in a fully reclined (Figure 3) position.  See ¶ 0085.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the unit such that the seat is moved forward of its TV position between “about” 8 and 10 inches in the fully reclined position.  This modification reduces forward movement of the seat between positions, thereby enhancing use of the seating unit in smaller spaces.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (4365836) in view of Garland et al (20160302573), as applied to claim 1 above, and further in view of Murphy et al (20120104827).

Murphy et al teaches configuring a seating unit with a first footrest (29a), and a second footrest (29b) attached to a reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in an upright position (Figure 1), and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in TV (Figure 3) and fully reclined (Figure 4) positions.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of Murphy et al by adding to the primary reference a second footrest that is attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in the upright position, and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in the TV and fully reclined positions.  This modification provides additionally support to a user, thereby enhancing comfort of the user.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (4365836) in view of Murphy et al (20120104827).
The primary reference shows all claimed features of the instant invention with the exception of a second footrest attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit 
The secondary reference teaches configuring a seating unit with a first footrest (29a), and a second footrest (29b) attached to a reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in an upright position (Figure 1), and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in TV (Figure 3) and fully reclined (Figure 4) positions.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding to the primary reference a second footrest that is attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in the upright position, and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in the TV and fully reclined positions.  This modification provides additionally support to a user, thereby enhancing comfort of the user.

Allowable Subject Matter
Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/August 27, 2021                                         Primary Examiner, Art Unit 3636